The arguments and amendments submitted 08/03/2022 have been considered.  The claims remain unpatentable over the prior art for the reasons set forth below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US PG Pub 2014/0367325) in view of Tanaka (US Patent 5,834,528). 
Regarding claim 1, Choi teaches a method for expanding porous polytetrafluoroethylene (abstract) for use in filter applications (para. 0002) comprising the steps of:
	providing a sheet of polytetrafluoroethylene (para. 0017); 
	feeding the sheet of polytetrafluoroethylene into a machine direction orienter (para. 0018); 
	expanding or stretching the sheet of polytetrafluoroethylene a first instance (referred to as initial stretching in paras. 0013 and 0017) at a temperature between 150 C and 400 C (per para. 0013), thus encompassing the claimed range, or preferably at approximately 250C, thus falling within the claimed range; 
	relaxing the sheet of polytetrafluoroethylene (para. 0013); 
expanding or stretching the sheet of polytetrafluoroethylene a second instance (referred to as subsequent stretching in paras. 0013 and 0017; see also “the multiple steps including at least two machine direction orientation stretching steps” in para. 0017) at a temperature between 150 C and 400 C (per para. 0013), thus encompassing the claimed range, or preferably at approximately 250C (also per para. 0013), thus falling within the claimed range, to a ratio from about 1.5:1 up to about 80:1 (per paras. 0013 and 0017), thus encompassing the claimed range, with the machine direction orienter (paras. 0013 and 0017);  
	relaxing the sheet of polytetrafluoroethylene (para. 0017); 
	upon relaxing the sheet of polytetrafluoroethylene, feeding the sheet of polytetrafluoroethylene into a transverse direction orienter (subsequent expansion with TDO machine per para. 0015, see also para. 0031); 
	wherein, the transverse direction orienter is configured to expand or stretch the sheet of polytetrafluoroethylene in a direction of about 90 degrees, with respect to the direction of expansion or stretch with the machine direction orienter (para. 0015 with transverse direction perpendicular to machine direction by definition); 
	expanding or stretching the sheet of polytetrafluoroethylene a third instance to a ratio from about 1.5:1 up to about 100:1 (para. 0031), with the transverse direction orienter (para. 0019), and providing expanded polytetrafluoroethylene (para. 0017).
	Regarding the claimed ranges for the MDO expansion or stretch, the courts have held that a prior art range which encompasses, partially overlaps, or touches the claimed range is sufficient to establish a prima facie case of obviousness, in the absence of any unexpected results.  See MPEP § 2144.05.I and In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005); In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  Futhermore, differences in concentration or temperature will generally not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical per MPEP § 2144.05.II.A.
	Choi does not explicitly teach maintaining the temperature of the sheet of polytetrafluoroethylene in the transverse direction orienter to remain at or below 150 C, instead teaching to maintain the temperature at about 200 degrees Celsius to about 300 up to about 450 degrees Celsius (para. 0016). 
	However, Tanaka teaches a method for providing expanded porous PTFE (abstract) for use in filter applications (col. 1, lines 10-21) including a step of maintaining the temperature of the sheet of polytetrafluoroethylene in a transverse direction (col. 9, lines 6-8) orienter (width direction stretching oven 16 in Fig. 2 and col. 11, lines 65-66) during a step of stretching the sheet to a ratio of 10:1 to 100:1, for example 30:1, (col. 9. lines 27-30) while remaining at a temperature preferably in the range of 100 to 200C (col. 9, lines 17-19), thus encompassing the claimed range and rendering it obvious (per MPEP § 2144.05.I, as cited above), and more specifically, to remain at 150C, for example, thus falling within and anticipating the claimed range.
	Tanaka teaches that use of these temperatures provides the benefit of preventing undesirable pore enlargement (col. 9, lines 17-21) and producing PTFE with small pore diameters providing increased filter collection efficiency and reduced filter pressure loss (col. 2, lines 57-60).
	The courts have held that applying a known technique to improve similar devices in the same way is sufficient to establish a prima facie case of obviousness. See MPEP §2143.I (rationale C) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  
In view of Tanaka’s teachings and/or KSR rationale C, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Choi’s method to use Tanaka’s temperatures for Choi’s stretching with the TD orienter to predictably obtain the benefits taught by Tanaka and cited above.
Regarding claim 7, Choi teaches the step of expanding or stretching the sheet of polytetrafluoroethylene with the machine direction orienter comprises expanding or stretching the sheet of polytetrafluoroethylene to a ratio from about 1:1.5 up to about 80:1 (first expansion of para. 0017, see also para. 0031), thus encompassing the range of claim 7, respectively, and therefore rendering it obvious in the absence of evidence of unexpected results.  See MPEP § 2144.05.I and In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005); In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).
Regarding claim 8, Choi teaches laminating the expanded PTFE on one side with a scrim after a short relaxation period (para. 0030), with the scrim improving the durability and stiffness of the article produced and thereby implicitly acting to prevent necking.
Choi does not teach laminating the PTFE with the scrim immediately after the TD stretch.
However, Tanka teaches a step of laminating the expanded polytetrafluoroethylene (col. 9, lines 66-67; col. 10, lines 9-10; col. 10, lines 37-39) on at least one scrim (materials of col. 10, lines 13-23 are various types of scrims) immediately after the step of expanding or stretching the sheet of polytetrafluoroethylene with the transverse direction orienter (col. 10, lines 54-56) to prevent sheet shrinkage (col. 9, lines 63-67; col. 10, lines 50-56) and improve article strength (col. 10, lines 50-56).
The courts have held that applying a known technique to improve similar devices in the same way is sufficient to establish a prima facie case of obviousness. See MPEP §2143.I (rationale C) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  
In view of Tanka’s teachings and/or KSR rationale C, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Choi’s method to laminate the PTFE on at least one scrim immediately after the TD stretch as taught by Tanaka to predictably obtain the benefits taught by Tanaka and cited above.
Regarding claim 9, Choi teaches laminating the expanded PTFE on one side with a scrim after a short relaxation period (para. 0030), with the scrim improving the durability and stiffness of the article produced and thereby implicitly acting to prevent necking.
Choi does not teach laminating both sides of the expanded PTFE with scrims.
However, Tanka teaches laminating both sides of the expanded PTFE with scrims (col. 10, lines 37-39) is preferable to prevent mechanical damage to the PTFE sheet that may occur when laminating only one side with a scrim (col. 10, lines 40-43).
The courts have held that applying a known technique to improve similar devices in the same way is sufficient to establish a prima facie case of obviousness. See MPEP §2143.I (rationale C) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  
In view of Tanka’s teachings and/or KSR rationale C, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Choi’s method to laminate both sides of the expanded PTFE with scrims as taught by Tanaka to predictably obtain the benefit taught by Tanaka and cited above.
Response to Arguments
Applicant's arguments filed 08/03/2022 have been fully considered and are addressed below.
Regarding claim 1, Applicant presents arguments contending that Ishino does not teach the amended temperature range in the transverse direction orienter.
	However, these arguments are moot in view of the new grounds of rejection for claim 1 over Choi in view of Tanaka.
Regarding claim 1, Applicant presents an argument contending that the method of claim 1 produces ePTFE having improved crystallinity properties and implying that these properties are an unexpected result.  This argument relies upon a comparison with crystallization data reported in the Ishino reference.
However, this argument is not persuasive for the following reasons.  
First, it is noted that data purporting to support unexpected results must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  See MPEP § 716.02(e).  In the instant case, the remarks regarding unexpected results are missing any discussion of comparison with the crystallinities obtained from the methods of Choi ‘325 and Tanaka, which are certainly among the closest prior art to the instant claims.
Secondly, there are various methodologies available for determining crystallinity (eg. para. 0046 of the instant specification) and to make a fair comparison, the same methodology should be used for the prior art reference test samples.
Thirdly, it is noted that to be of probative value, any secondary evidence must have a nexus with the claimed invention. For the examples cited in the Remarks (from para. 0047 of the instant specification), there is no identification of the MD stretching temperature and ratio.  Instead, the only information provided is that “a machine direction stretched PTFE tape was used” per para. 0040.  Therefore, it is impossible to determine whether or not a nexus exists between the cited examples and the presently recited claim 1 which includes recitation of the number of stretches, temperature, and stretching ratio for the MD expansion.
Lastly, to establish unexpected results over a claimed range, Applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range, and such results have not been provided.  To properly evaluate the criticality of the claimed ranges and any trend present in the data, a more comprehensive dataset is needed than merely a single sample at only the two TD stretching temperatures of 150 and 250C.  Instead, testing at intervals of 50C from at least 100 to 350 C is needed.  Furthermore, a suitable number of replicate samples for each composition would also be very helpful to establish the statistical significance of the measured peel strength results and ensure proper evaluation of the results.  Similar considerations as those described above apply to the claimed ranges for the MD stretching temperature as well as both the MD and TD stretching ratios.  See MPEP § 716.02(d).II and In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960) for further details. 
In view of the foregoing, when all of the limited evidence presented is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318. The examiner can normally be reached Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JRS/
Examiner
Art Unit 1745


/JIMMY R SMITH JR./Examiner, Art Unit 1745